In the

    United States Court of Appeals
                 For the Seventh Circuit
                      ____________________
No. 19-2917
SHAWN PATTERSON,
                                                  Plaintiff-Appellant,
                                 v.

MATT BAKER, et al.,
                                               Defendants-Appellees.
                      ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
           No. 1:13-cv-1121 — Michael M. Mihm, Judge.
                      ____________________

   ARGUED NOVEMBER 3, 2020 — DECIDED MARCH 15, 2021
               ____________________

   Before KANNE, SCUDDER, and ST. EVE, Circuit Judges.
    SCUDDER, Circuit Judge. Shawn Patterson, an inmate in the
custody of the Illinois Department of Corrections, invoked
42 U.S.C. § 1983 and brought suit, alleging that a group of cor-
rectional oﬃcers violated the Eighth Amendment’s prohibi-
tion on cruel and unusual punishment by beating him and
then parading him naked in front of his fellow prisoners. At
trial the nurse who treated Patterson after the alleged incident
testiﬁed that there could possibly be bruising if such a beating
2                                                   No. 19-2917

had occurred—though she saw no signs of bruising on Patter-
son. A jury found in favor of the oﬃcers. Patterson argues that
the nurse’s testimony constituted impermissible expert testi-
mony by a lay witness that swayed the jury’s verdict against
him. The district court rejected the contention as part of deny-
ing Patterson’s challenge to the jury’s verdict and request for
a new trial. We aﬃrm.
                                I
                               A
   The trial evidence supplies the operative facts on appeal.
See Barber v. City of Chicago, 725 F.3d 702, 705 (7th Cir. 2013).
    In early February 2012, Patterson was transferred to a new
cell without heat at the Hill Correction Center in Galesburg,
Illinois. He testiﬁed that his repeated requests for blankets or
to be moved to a new cell went ignored. To get a supervisor’s
attention, Patterson resorted to violating the prison’s rules
and racking up a ﬂurry of disciplinary tickets. Our focus is on
what Patterson did, and how the correctional oﬃcers re-
sponded, on February 7.
    While making their morning rounds, Oﬃcers Raul Mar-
tinez and Matt Baker noticed that Patterson had covered his
cell door window with paper to prevent anyone from seeing
inside. Oﬃcer Martinez ordered Patterson to remove the pa-
per several times. But that was not the end of the matter. Pat-
terson testiﬁed that the oﬃcers returned to his cell later that
day and beat him. Patterson further alleged that Sergeant
Todd Fredrickson ordered the oﬃcers to conceal the beating
by punching him in parts of the body where bruising would
go unnoticed. In Patterson’s telling, the oﬃcers then stripped
him naked, paraded him around the cell block, and ignored
No. 19-2917                                                  3

his request for medical treatment. Patterson further testiﬁed
that he endured a second beating two days later at the hands
of diﬀerent oﬃcers led by Sergeant Fredrickson and once
again received no medical help until the next day, February
10, when he saw Licensed Practical Nurse Brenda Aldridge
and received pain medication.
    The oﬃcers provided a very diﬀerent account at trial. Ser-
geant Fredrickson testiﬁed that he responded to Patterson’s
cell the morning of February 7 after learning from Oﬃcer
Martinez that Patterson refused to remove the window cover-
ing. Sergeant Fredrickson explained that he found Patterson
naked upon entering his cell and from there handcuﬀed him
and moved him to another area of the prison. Sergeant
Fredrickson and the other oﬃcers denied any other physical
contact with Patterson. As for the alleged second beating, Ser-
geant Fredrickson testiﬁed that the only interaction he had
with Patterson on February 9 was moving him to a new cell,
which was uneventful and routine.
    For our purposes, the main event at trial was Nurse Al-
dridge’s testimony. Patterson called Nurse Aldridge as his
own witness, asked her to describe her examination of him on
February 10, and introduced into evidence the injury report
she prepared. Nurse Aldridge testiﬁed that Patterson re-
ported scrapes, neck and ankle pain, and swelling of his
wrists. In her report, she recorded observing “no visible signs
or symptoms” of injury on the left side of Patterson’s back but
did see small scrapes on his wrists. She diagnosed Patterson
with a “soft tissue injury” and prescribed ibuprofen. Nurse
Aldridge told the jury she considered Patterson’s injuries “mi-
nor.”
4                                                  No. 19-2917

    At one point during redirect examination, Patterson’s
counsel asked Nurse Aldridge if it is possible “to feel pain
without showing visible symptoms.” She answered, “Yes.”
Defense counsel returned to that answer on recross examina-
tion by asking Nurse Aldridge the ﬂip side of the same ques-
tion. Here is the pertinent exchange and testimony:
    DEFENSE COUNSEL: And for an injury – for instance,
    this one, it happened the day before, would you antic-
    ipate that there would be signs?
    PATTERSON’S COUNSEL: Objection, Your Honor.…
    It calls for expert testimony.
    DEFENSE COUNSEL: Your Honor, in this instance she
    would be considered an expert because she did evalu-
    ate him and is a medical professional.
    THE COURT: I’ll allow it. You may answer.
    NURSE ALDRIDGE: With what the inmate com-
    plained of, there would have been possibly—not al-
    ways but possibly bruising, some redness.
   The jury returned a unanimous verdict in favor of the
three correctional oﬃcers.
                               B
   Patterson then moved under Federal Rule of Civil Proce-
dure 50(b) for judgment as a matter of law or, alternatively, a
new trial pursuant to Rule 59. He argued that the district court
never should have allowed Nurse Aldridge, who testiﬁed as
a fact witness, to oﬀer an expert opinion on recross about
whether, based on Patterson’s account of the beatings he ex-
perienced, she would have anticipated seeing signs of injury
during her examination of him on February 10. The district
No. 19-2917                                                    5

court’s allowing this testimony, Patterson contended, de-
stroyed his credibility and accounted for the jury’s adverse
verdict.
    The district court denied Patterson’s motions. Without re-
solving whether Nurse Aldridge oﬀered expert testimony, the
district court concluded that any error in allowing her to
opine that she “possibly” would have expected to see “bruis-
ing, [and/or] some redness” based on the injuries Patterson
reported experiencing was harmless. That portion of Nurse
Aldridge’s testimony, the district court concluded, could not
have aﬀected the outcome of the trial because the jury—in tes-
timony that Patterson does not challenge—heard Nurse Al-
dridge explain that she observed no visible bruising while ex-
amining Patterson.
   Patterson now appeals.
                               II
                               A
    The Federal Rules of Evidence deﬁne the basic dividing
line between expert and lay testimony. See United States v.
Christian, 673 F.3d 702, 708–14 (7th Cir. 2012) (referencing
Rules 702 and 703 and explaining the diﬀerences). Expert wit-
nesses draw on scientiﬁc, technical, or other specialized
knowledge to help the ﬁnder of fact understand evidence or
to determine a fact at issue. See FED. R. EVID. 702. Lay or fact
witnesses, by contrast, most often draw on personal
knowledge and testify in terms of what they saw, heard, or
did in particular circumstances. See FED. R. EVID. 602; see also
United States v. Proano, 912 F.3d 431, 441 (7th Cir. 2019) (“Rule
602 allows a witness to testify ‘to a matter only if … the
6                                                    No. 19-2917

witness has personal knowledge of the matter.’”(alteration in
original) (quoting FED. R. EVID. 602)).
    While expert witnesses are typically called to share spe-
cialized opinions, lay witnesses must limit their opinions to
matters not only rationally based on their personal percep-
tions, but also that will be helpful to understanding the wit-
nesses’ broader testimony or determining a fact at issue. Com-
pare FED. R. EVID. 701 with 702, 703; see also United States v.
Fenzl, 670 F.3d 778, 782 (7th Cir. 2012) (explaining that lay wit-
nesses must tether any inferences to their own perception and
the “reasoning process … of an average person in everyday
life” not to any specialized training or experience).
    Distinguishing between lay and expert testimony can be
challenging. Indeed, in some instances, a witness may serve
both functions. So-called “dual-role testimony” is permissi-
ble, though district courts must guard against the “inherent
danger[]” that the jury may conﬂate a witness’s lay testimony
with the portion of that witness’s testimony that is expert. See
United States v. Jett, 908 F.3d 252, 267 (7th Cir. 2018).
    These distinctions matter because expert witnesses often
carry an “aura of special reliability.” United States v. York,
572 F.3d 415, 425 (7th Cir 2009) (quoting United States v.
Brown, 7 F.3d 648, 655 (7th Cir. 1993)). To account for that re-
ality, parties oﬀering expert testimony at trial must meet the
strict standards of admissibility in Rule 702. Judges play an
important gatekeeping role in this process, evaluating
whether the proﬀered testimony “rests on a reliable founda-
tion and is relevant.” Daubert v. Merrell Dow Pharms., Inc.,
509 U.S. 579, 597 (1993). Federal Rule of Civil Procedure 26
also imposes particular disclosure requirements for expert
witnesses. Parties must disclose all experts before trial, and
No. 19-2917                                                   7

for any expert retained to testify, must provide a report con-
veying the expert’s qualiﬁcations, the opinions to be oﬀered
at trial, and the data or facts those opinions rely upon, among
other requirements. See FED. R. CIV. P. 26(a)(1)–(2).
                               B
    Patterson asks us to order a new trial on the basis that the
district court allowed Nurse Aldridge to testify as an expert
witness when she took the stand only as a fact witness.
    As a beginning point, we cannot say that Nurse Aldridge’s
one-sentence reply to a question on recross about whether she
would expect to see bruising constituted an expert opinion.
All Nurse Aldridge stated was that “with what the inmate
complained of, there would have been possibly – not always
but possibly bruising, some redness.” Though defense coun-
sel, after Patterson objected, was quick to agree that Nurse Al-
dridge’s answer would amount to expert opinion, that per-
spective is not dispositive and in no way dictates our own
view. Any person—and especially the nurse who had treated
Patterson—could observe that an alleged beating by multiple
correctional oﬃcers could possibly result in bruising. We are
quite hesitant in these circumstances to call Nurse Aldridge’s
limited and commonsense response an expert opinion. Doing
so would run the risk of converting many ordinary, percipient
observations of a nurse or other health care professional into
expert opinions requiring compliance with the disclosure re-
quirements of Federal Rule of Civil Procedure 26 and admis-
sibility standards of Federal Rule of Evidence 702.
   Regardless, we have no diﬃculty concluding that any er-
ror in admitting Nurse Aldridge’s statement was harmless
and did not aﬀect Patterson’s substantial rights. See FED. R.
8                                                    No. 19-2917

CIV. P. 61. To receive a new trial, Patterson must show that
Nurse Aldridge’s brief remark that there could possibly be
bruising had a “substantial inﬂuence over the jury, and the
result reached was inconsistent with substantial justice.” Far-
faras v. Citizens Bank & Tr. of Chi., 433 F.3d 558, 564 (7th Cir.
2006) (quoting United States v. Hernandez, 330 F.3d 964, 969
(7th Cir. 2003)).
    Patterson has not met that demanding standard. Remem-
ber how the challenged testimony came about. It was Patter-
son—not any defendant—who opened the door on redirect to
the opinion Nurse Aldridge oﬀered on recross. Patterson
asked Nurse Aldridge if, in her view, it was “possible to feel
pain without showing visible symptoms.” Defense counsel
heard the question and response and, perhaps as expected,
used recross to ask Nurse Aldridge whether she “would …
anticipate that there would be signs” for the type of injuries
Patterson reported. That limited question is no more than the
opposite side of Patterson’s inquiry put to Nurse Aldridge
minutes earlier. Plain and simple, Patterson walked himself
into Nurse Aldridge’s testimony and now must accept the
consequences. See United States v. Addison, 803 F.3d 916, 919
(7th Cir. 2015) (“[W]hen error is invited, not even plain error
permits reversal.” (quoting United States v. Fulford, 980 F.2d
1110, 1116 (7th Cir. 1992))).
   Even so, we are conﬁdent Patterson was not prejudiced by
Nurse Aldridge’s testimony. On this score, recall that the jury
had already heard Nurse Aldridge describe that she observed
no signs of physical injury (beyond minor scrapes) upon ex-
amining Patterson on February 10. So, too, did the jury hear
Nurse Aldridge state that sometimes injuries occur but do not
result in physical bruising. All of this leads us to conclude that
No. 19-2917                                                  9

any error in allowing Nurse Aldridge to testify that physical
bruising could possibly occur with the type of injuries Patter-
son claimed he suﬀered one day prior to treating him was
harmless.
   At the end of the day, this case boiled down to a “he-said,
they-said” situation—a credibility contest. The jury appears
to have credited the testimony of three oﬃcers, combined
with Nurse Aldridge’s report and testimony showing that
Patterson presented with minimal injury, rather than Patter-
son’s allegations of brutal beatings covered up by a cadre of
oﬃcers with the tacit participation of Nurse Aldridge.
  We AFFIRM the denial of Patterson’s request for judge-
ment as a matter of law or a new trial.